Citation Nr: 0326458	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  97-04 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran had active service from May 1968 to January 1971.

The case comes before the Board of Veterans' Appeals (Board) 
from a November 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in St. Petersburg, 
Florida.

Additionally, the Board notes that the veteran presented 
testimony during a hearing on appeal at the RO before the 
undersigned Veterans Law Judge (VLJ) in January 2002.  A copy 
of the hearing transcript issued following the hearing is of 
record.   

Lastly, the Board notes that the substantive appeal also 
perfected the issues of entitlement to service connection for 
right ear hearing loss and for bilateral defective hearing.  
However, in an August 1999 rating decision, the RO granted 
the veteran's claim of service connection for right ear 
hearing loss going back to August 1996, the original date of 
claim.  As well, the Board notes that, during the January 
2002 VLJ hearing, the veteran indicated that he desired to 
withdraw his claim of service connection for bilateral 
defective hearing.  See 38 C.F.R. § 20.204 (2002).  Hence, 
the only issue currently before the Board is that set forth 
in the title page of this REMAND. 


REMAND

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002).  In substance, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits under the laws administered by VA.  In pertinent 
part, this law redefines the obligations of VA with respect 
to the duty to assist.  The provisions of the VCAA apply to 
all claims for VA benefits.

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments became effective on November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA, and do not provide 
any rights other than those provided in the VCAA."  66 Fed. 
Reg. 45,629.  Accordingly, where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions are likewise satisfied.

Pursuant to the VCAA, VA first has a duty to notify the 
claimant and his/her representative of any information and 
evidence necessary to substantiate the claim for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)).  Further, the VA has a duty to assist 
the claimant in obtaining evidence necessary to substantiate 
the claim, although the ultimate responsibility for 
furnishing evidence rests with the claimant.  See 38 U.S.C.A. 
§ 5103A (West 2002); 66 Fed. Reg. 46,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(c)).  In the 
present case, the Board finds that the VA's redefined duties 
to notify and assist a claimant, as set forth in the VCAA, 
have not been fulfilled regarding the issue on appeal.  For 
the below described reasons, the case is remanded to the RO 
for additional development. 

The RO should attempt to obtain copies of the veteran's 
service medical records from the appropriate authorities.  
Additionally, the RO should attempt to perform a search for 
alternative sources of records for the veteran, including his 
service personnel records, DA-20, medical records, and 
morning and sick reports for his active service from May 17, 
1968 to January 7, 1971.  If the search for alternate sources 
of records is fruitless, the claims folder must be properly 
documented with information obtained from the National 
Personnel Records Center (NPRC) in this regard.  See 
38 U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 45,630-45,632 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159(c)).

Additionally, as it appears the veteran was treated for the 
claimed back disorder at the Gainesville VA Medical Center 
(VAMC), per the veteran's testimony during the January 2002 
VLJ hearing, the RO should contact the veteran and request 
that he provide a list of the names and addresses of all 
private and VA doctors and medical care facilities who have 
treated him for the claimed back disorder since his discharge 
from service to the present.  The RO should attempt to obtain 
these records.  

Further, the Board finds that the veteran should be scheduled 
to undergo a VA examination containing a medical opinion 
regarding the etiology of the claimed back disorder.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Accordingly, in order to afford the veteran due process of 
law, the veteran should be scheduled to undergo a VA 
examination, which should include a medical opinion as to the 
likely etiology of the claimed back disorder.

Therefore, in light of the foregoing, and in order to fairly 
and fully adjudicate the veteran's case, the RO should 
perform the following development:

1.  Please ensure compliance with the 
duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)), as well as the 
holdings in Quartuccio v. Principi, 16 
Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370 (2002).  The 
claims file must include documentation 
that there has been compliance with the 
VA's redefined duties to notify and 
assist a claimant as set forth in the 
VCAA and as specifically affecting the 
issue on appeal.

2.  Contact the veteran and request that 
he provide a list of the names and 
addresses of all doctors and medical care 
facilities (hospitals, HMOs, etc.) who 
have treated him for the claimed 
degenerative disc disease of the lumbar 
spine since his service to the present.  
Provide the veteran with release forms 
and ask that a copy be signed and 
returned for each health care provider 
identified and whose treatment records 
are not already contained within the 
claims file.  When the veteran responds, 
obtain records from each health care 
provider he identifies (except where VA 
has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, inform 
the veteran of the records that the RO 
was unable to obtain, including what 
efforts were made to obtain them.  Also 
inform the veteran that adjudication of 
the claim will be continued without these 
records unless he is able to submit them.  
Allow an appropriate period of time 
within which to respond.  Furthermore, 
the veteran should be specifically 
informed as to what portion of evidence 
he is required/expected to submit, and 
which portion of the evidence the VA 
would attempt to obtain in order to 
assist the veteran in substantiating his 
claim, per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

3.  The RO should request that the 
veteran provide information as to the 
dates of any treatment for the claimed 
degenerative disc disease of the lumbar 
spine at any VA medical facility since 
his service to the present.  All 
identified treatment records from any 
reported VA medical facility not already 
contained within the claims file should 
be obtained and associated with the 
claims file, including any records from 
the Gainesville VA Medical Center.  If 
the search for the above records has 
negative results, the claims file must be 
properly documented with information 
obtained from the VA facility(ies).  
Furthermore, the veteran should be 
specifically informed as to what portion 
of the evidence he is required/expected 
to submit, and which portion of the 
evidence the VA would attempt to obtain 
in order to assist the veteran in 
substantiating his claim.  Per 
38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

4.  The RO should attempt to obtain 
copies of the veteran's service medical 
records from the appropriate authorities.  
Additionally, the RO should contact the 
veteran and request that he submit a NA 
form 13055 (Request for Information 
Needed to Reconstruct Medical Data) with 
information as to any dates of in-service 
treatment for the claimed back disorder, 
as well as copies of any service medical 
records he has showing treatment for a 
back disability.  With the information 
contained in the submitted NA form 13055, 
the RO should request the National 
Personnel Records Center (NPRC) to 
perform all appropriate alternative 
searches for sources of records, 
including the veteran's personnel 
records, DA-20, medical records, and 
morning and sick reports, for the 
period(s) of time reported by the 
veteran.  Copies of any obtained records 
should be incorporated into the claims 
file.  If the alternative searches for 
sources of records are unsuccessful, 
documentation to that effect must be 
placed in the veteran's claims folder.

5.  After the development described above 
has been completed, make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded the 
following examination:
The veteran should be scheduled to 
undergo a VA examination, conducted by an 
orthopedist, to evaluate the nature, 
severity, and etiology of the claimed 
degenerative disc disease of the lumbar 
spine.  If no such disorder is currently 
found, the examiner should so indicate.  
The RO must make available to the 
examiner the claims folder.  The claims 
folder must be thoroughly reviewed by the 
examiner in connection with the 
examination.  The examiner must indicate 
in the examination report that the claims 
file was reviewed.  All necessary tests 
and studies should be conducted in order 
to render a diagnosis of the claimed back 
disorder.  The examiner should review all 
of the veteran's medical records and 
history, and the service and post-service 
medical records, including but not 
limited to the May 1996 statement from 
the Florida Division of Workers' 
Compensation noting the veteran strained 
his low back at that time.  Following an 
examination of the veteran and a review 
of his medical records and history, the 
VA specialist should render an opinion as 
to whether it is at least as likely as 
not that the veteran suffered from a 
congenital or developmental defect, as 
opposed to a disease, prior to his 
entrance into the service, including but 
not limited to scoliosis.  Additionally, 
the VA specialist should render an 
opinion as to whether it is at least as 
likely as not that the claimed 
degenerative disc disease of the lumbar 
spine existed prior to the veteran's 
entrance into the service.  As well, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
that the veteran's pre-existing low back 
disorder, if any, became manifest during 
his active service and/or was 
aggravated/increased in disability during 
his service, and whether such increase 
was due to the natural progress of the 
disease.  Furthermore, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
currently claim degenerative disc disease 
of the lumbar spine was incurred during 
the veteran's active service, became 
manifest to a compensable degree within a 
one year period of his discharge from 
service, is related to any in-service 
symptomatology or symptoms (to include 
any pre-service disorder), and/or is 
otherwise related to his active service.  
Lastly, the VA specialist should render 
an opinion as to whether it is at least 
as likely as not that the claimed 
degenerative disc disease of the lumbar 
spine is related to any post-service 
event(s) or diseases, including the 
veteran's low back strain noted in the 
May 1996 statement from the Florida 
Division of Workers' Compensation.  If 
the etiology of the veteran's 
degenerative disc disease of the lumbar 
spine is attributed to multiple 
factors/events, the examiner should 
specify which symptoms/diagnoses are 
related to which factors/events.  It is 
requested that the VA specialist 
reconcile any contradictory evidence 
regarding the etiology of the veteran's 
disorder.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in a written report.

6.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Remand instructions of the Board are 
neither optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

7.  After completion of the above, the 
veteran's claim of entitlement to service 
connection for degenerative disc disease 
of the lumbar spine should be 
readjudicated.  If the determination 
remains unfavorable to the veteran, he 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2002) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran is free to submit any additional evidence he 
desires to have considered in connection with the current 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No further action is required of the veteran until he is 
notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




